DETAILED ACTION
	This is a non-final rejection in response to application filed 7/14/21. Claims 1-20 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 respectively of U.S. Patent No. 11,125,165. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than the claims of the ‘165 patent. The claims are very similar, claim 1 is essentially the same except for the location of the first heat exchanger is not claimed and the components of the turbomachine are not claimed (though some are claimed in claim 3, which makes claim 3 rejected on the grounds of double patenting). Additionally, claim 18 is the same but uses a broader “thermal communication” for the first heat exchanger instead of “integrated into a component of the turbine section, the component positioned inward from a casing in a radial direction and positioned within the core air flowpath of the turbine section”.  The dependents 2, 4-17, and 19-20 are the same. As noted the claims are not identical but essentially the same.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 14-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2017/01174721).
Regarding independent claim 1 and 18 and dependent claim 19, Miller teaches a gas turbine engine 100 comprising: 
a turbomachine [0002]; and 
a thermal management system comprising a first heat exchanger 240 configured to collect heat from the turbomachine during certain operations [0025]; 
a second heat exchanger 220; and 
a thermal transport bus 280 configured to have a heat exchange fluid flow 242 therethrough at a pressure within an operational pressure range (inherent), the first heat exchanger and second heat exchanger each fluidly coupled to the thermal transport bus such that the first heat exchanger is operable to transfer heat to the heat exchange fluid during at least the certain operations (see figure 2) and the second heat exchanger is operable to transfer heat from the heat exchange fluid during at least the certain operations, the thermal management system defining an operational temperature range for the heat exchange fluid, the operational temperature range having a lower temperature limit less than about zero degrees Fahrenheit at a pressure within the operational pressure range and an upper temperature limit of at least about 1000 degrees Fahrenheit at a pressure within the operational pressure range (this is intended use, as this range actually does not limit the temperature as it allows for less than zero and greater than 1000 F). Additionally, these are inherent values as gas turbine engines will all operation within this claimed range.
Miller further teaches the first heat exchanger positioned within or downstream of the turbine section, the exhaust section, or both [0029 and 0032].
Regarding dependent claim 2, Miller teaches wherein the first heat exchanger 240 is a heat recovery heat exchanger. As the heat exchanger is using waste heat from the engine, it is a heat recovery heat exchanger.
Regarding dependent claim 3, Miller teaches wherein the turbomachine comprises a turbine section 128 and an exhaust section 130, the turbine section and exhaust section together defining at least in part a core air flowpath (see figure 1), and wherein the heat recovery heat exchanger is a waste heat recovery heat exchanger positioned to be in thermal communication with the core air flowpath within or downstream of the turbine section, the exhaust section, or both [0029 and 0032].
Regarding dependent claim 4, Miller teaches wherein the turbomachine comprises a fuel delivery system, and wherein the second heat exchanger 220 is a fuel heat exchanger thermally coupled to the fuel delivery system [0038].
Regarding dependent claim 5, Miller teaches wherein the turbomachine comprises a cooling air system, and wherein the first heat exchanger 240 is thermally coupled to the cooling air system [0038].
Regarding dependent claims 6 and 7, Miller teaches the invention as claimed.  As the structure is all claimed, the operational temperature and pressure would be intended use.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding dependent claim 14, Miller teaches the invention as claimed and discussed above.  Miller further teaches an outer nacelle at least partially surrounding the turbomachine (see figure 1) ; and an outlet guide vane (shown but not labeled or discussed in figure 1) extending between the outer nacelle and the turbomachine, and further teaches a heat exchanger in the nacelle of the turbine [0025]. Miller further teaches wherein the second heat exchanger is integrated into, or coupled to, the outlet guide vane.  As the heat exchanger would be in the casing, it would be coupled to the outlet guide vane. 
Regarding dependent claim 15, Miller teaches wherein the thermal management system further comprises a heater thermally coupled to the thermal transfer bus for heating the thermal transfer fluid within the thermal transfer bus. Third heat exchanger 260 can be considered a heater.
Regarding dependent claim 16, Miller teaches wherein the first heat exchanger is a first heat source heat exchanger 220, wherein the thermal management system further comprises a second heat source heat exchanger 240, wherein the first heat source heat exchanger is a waste heat recovery heat exchanger (As the heat exchanger is using waste heat from the engine, it is a heat recovery heat exchanger), and wherein the second heat source heat exchanger is a cooling air system heat exchanger (see figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Ekanayake et al. (US 2016/0290235).
Regarding dependent claims 8-11 and 20, Miller teaches the invention of claim 2 as claimed and discussed above.
Miller fails to teach wherein heat exchange fluid is at least one of a liquid metal alloy, a molten salt, a silicone oil, an ionic fluid, a pressurized gas, or a supercritical gas and wherein the heat exchange fluid is a eutectic metal alloy comprising gallium, indium, and tin and wherein the heat exchange fluid is a pressurized gas.
Ekanayake teaches that it was known to use molten salt, or a liquid metal, tin alloy or steam (paragraph [0061] teaches a combination of a list of potential heat transfer mediums including the ones listed above).  
It would have been obvious to one of ordinary skill in the art at the time of filing to use a heat transfer medium as suggested by Ekanyake as high thermal conductivity is needed for proper heat transfer as suggested by Ekanayake in paragraph [0061] in the thermal bus system of Miller.
It should be noted, regarding claim 9, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of in view of Westmeier (US 2010/0101231).
Regarding dependent claims 12 and 13, Miller teaches the invention as claimed and discussed above.
Miller fails to teach wherein the heat exchange fluid is a supercritical gas, wherein the supercritical gas defines critical point pressure, wherein the operational pressure range is greater than the critical point pressure of the supercritical gas and up to about 8000 pounds per square inch.
Westmeier teaches that it was known to use heat exchange fluid is a supercritical gas [0037]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to use a heat transfer medium as suggested by Westmeier to increase efficiency [0037] in the thermal bus system of Miller.
As the structure is all claimed, the operational temperature and pressure would be intended use.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of in view of Bulin.

Regarding dependent claim 17, Miller teaches wherein the second heat exchanger 220 is a fuel heat exchanger [0038].  Miller further teaches a bypass flow (see figure 1) but is silent to wherein the thermal management system further comprises a bypass airflow passage heat exchanger. Miller also teaches thermal loop 280 external of the nacelle (casing 116) but is silent to a bypass airflow passage heat exchanger. 
Bulin teaches it was known to have bypass airflow passage heat exchanger 25. 
It is noted that the use of a known technique (in this case the use of heat exchanger from a thermal management system with bypass airflow as taught by Bulin), to improve a similar devices (in this case to use the bypass/fan air to cool the fluid in the thermal management system of Miller) was an obvious extension of prior art teachings, MPEP 2141 III C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741